Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 16, 2020

                                        No. 04-20-00157-CV

                           IN THE INTEREST OF I.G.F., A CHILD

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-02151
                             Honorable Peter Sakai, Judge Presiding


                                           ORDER

       On March 10, 2020, attorney Amanda Wilhelm filed a notice of appeal on behalf of T.S.,
the mother of the child at issue in this accelerated appeal. On March 25, 2020, the clerk’s record
was filed. The clerk’s record includes Wilhelm’s March 10, 2020 trial court motion seeking to
withdraw as appointed counsel for T.S., but it does not contain a signed order granting that
motion.

        The reporter’s record, which was also filed on March 25, 2020, contains the transcript of
a March 18, 2020 hearing during which the trial court orally granted Wilhelm’s motion to
withdraw. The transcript also indicates the trial court’s understanding that attorney Ana
Hessbrook “has given verbal notice to all parties, and that she has been retained by the
mother. . . . and will now continue as mother’s counsel.” Hessbrook did not appear during the
March 18, 2020 hearing. However, the reporter’s record indicates that attorney Charles Tabet,
who represents the child’s father, M.F., informed the trial court that he would “send e-mail
notice to Ms. Hessbrook indicating what has happened today and indicating that she needs to
follow up in light of the expedited appellate timetables for this particular case.”

        Hessbrook has not entered an appearance in this court on T.S.’s behalf, and because
Wilhelm signed T.S.’s notice of appeal, she is still listed as T.S.’s attorney of record in this court.
See TEX. R. APP. P. 6.1(a) (“Unless another attorney is designated, lead counsel for an appellant
is the attorney whose signature first appears on the notice of appeal.”). On April 7, 2020, Tabet
filed a “Notice to the Court of Appeals” in this court, which stated that T.S.’s “new attorney”—
presumably Hessbrook—“notified [Tabet] that she would be entering an appearance of behalf of
[T.S.].” Tabet’s notice also stated, however, that he was subsequently “notified by [T.S.’s] new
attorney that she would not be appealing the final decision of the trial court” and that Tabet
“agreed to notify this court of [T.S.’s] decision not to appeal the trial court’s final decision.”
After receiving Tabet’s notice, this court contacted both Hessbrook and Wilhelm on April 7,
2020 to inquire whether T.S. intended to pursue her appeal. This court has not received a
response from either attorney.
        This court may voluntarily dismiss a civil appeal in accordance with (1) “a motion of
appellant” or (2) “an agreement signed by the parties or their attorneys.” TEX. R. APP. P. 42.1(a).
The sole appellant in this case, T.S., has not filed a motion to dismiss her appeal, and Tabet’s
notice is not signed by the parties or T.S.’s attorney. As a result, we retain this appeal on this
court’s docket.

        Because this case was initiated by a petition to terminate T.S.’s parental rights, the
disposition of this appeal is governed by the standards set forth in Rule 6.2 of the Texas Rules of
Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is required to be
brought to final disposition within 180 days of the date the notice of appeal was filed. Id. T.S.’s
brief was due on April 14, 2020 and has not been filed. T.S. is ORDERED to file her brief and a
written response reasonably explaining her failure to timely file the brief by May 1, 2020. If,
instead, T.S. seeks to have this appeal voluntarily dismissed, she must file a motion that complies
with Texas Rule of Appellate Procedure 42.1(a)(1) by April 27, 2020. The clerk of the court is
ORDERED to serve this order on the parties, their attorneys of record in this court, and attorney
Ana Hessbrook.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.




                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court